DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021 has been entered.
 Notice of Amendment
	In response to the amendment filed August 5, 2021, amended claims 37, -38, 41, 43. 60, 66-69 and new claims 72-79 are acknowledged.  The following new grounds of rejection are set forth:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 37-43, 45-46, 49-51, 56-57, 59, 63, 65, 68, 70-75 and 78-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,494,826 to .
In regard to claims 37, 45, 63 and 78, Chatenever et al. disclose a medical imaging system comprising; a head unit 14 including a head unit case having an external surface defining an internal surface defining an internal cavity, the external surface having a substantially planar front face 55, and a first aperture 62 and a second aperture 58 extending though the front face such the that the first aperture is generally co-planar with the second aperture (See Figs. 1-4); an integrated light source 64 optically coupled to the first aperture; an image sensor 76 disposed within the head unit and configure to detect an image transmitted into the head unit though the second aperture, a central processing unit disposed within the internal cavity of the head unit; and a user-input component 74, 78 disposed on the external surface of the head unit case (see Figs. 1-4 and Col. 8, Lines 1-67).  Chatenever et al. disclose a medical imaging system wherein a light source is provided to illuminate a surgical site but are silent with respect to the light source comprising the specific features as claimed in the instant invention. Ouderkick et al. teach of an LED light source that would be suitable as a replacement for the light source contained within the device of Chatenever et al.  It is well known within the art that LEDs are more efficient and effective lights sources over incandescent and halogen bulbs as they require less voltage to operate and produce less heat and thus it would have been obvious to one skilled in the art at the time the invention was filed to replace the light source of Chatenever et al. Specifically, Ouderkick et al. teach an integrated light source (Abstract, Figs. 5 and 6) comprising: an emissive radiation source 12 emitting a first spectrum of radiation: and a volumetric 
In further regard to regard to claim 37, Chatenever et al. and Ouderkick et al. disclose a medical imaging system comprising wherein the integrated light source, the image sensor and the central processing unit are disposed within the internal cavity (see rejections above) but are silent with respect to wherein a wireless transceiver is within the internal cavity. Amling et al. teach of an analogous wireless endoscopic device wherein the wherein a wireless transceiver 20 and endoscope electronics 23 are disposed within the internal cavity of the operating unit of the device (see Fig. 1). It would have been obvious to one skilled in the art at the time the invention was filed to dispose a wireless transceiver and associated electronics within the housing 
In regard to claim 38, Chatenever et al., as modified by Ouderkick et al., disclose a wireless medical imaging wherein the emissive radiation source operates in the range of 400 nm to 480 nm (col. 9 In 39-60).
In regard to claim 39, Chatenever et al., as modified by Ouderkick et al., disclose a wireless medical imaging wherein the optical element may either collimate, convergently focus, or divergently focus the emissive radiation source emissions onto the converter source (col. 8 In. 49-65, Fig. 11, where concentrator elements 100-c are shown between the LED 12, SP reflector 104, phosphor 102, and LP reflector 106 and enhance collimation or focusing).
In regard to claim 40, Chatenever et al., as modified by Ouderkick et al., disclose a wireless medical imaging wherein the optical reflector redirects omnidirectional light into a desired optical path (col. 8, In 49-col. 9 In 16, Fig. 11, wherein UV light that leaks through the phosphor and visible light emitted upwardly has a wide angle spread, but is converted by the concentrator element 100c to a smaller spread so that LP reflector 106 will better transmit the visible light emitted by the phosphor and reflect the UV light back towards the phosphor layer).
In regard to claim 41, Chatenever et al., as modified by Ouderkick et al., disclose a wireless medical imaging wherein the converter converts the emissions from the emissive radiation source to emissions of different wavelengths, a narrower spectrum, or a broader spectrum, of non-coherent radiation (col. 7, In 64-67, col. 9 39-40, discussing phosphors converting light from one wavelength to another).
In regard to claim 42, Chatenever et al., as modified by Ouderkick et al., disclose a wireless medical imaging wherein the filter eliminates any emission from the emissive radiation source that has not been converted by the converter as well as optionally further conditioning the emitted light (col 11, In. 22-50, LED phosphor emission passes through filter to excite phosphor, thus eliminates non-converted emissions).
In regard to claim 43, Chatenever et al., as modified by Ouderkick et al., disclose a wireless medical imaging wherein the emissive geometry of the emitted radiation spectrum from the device may be further conditioned, directed, focused, collimated, reflected, refracted, diffracted, or otherwise modified with the inclusion of suitable optical components col. 8 In. 49-66, enhance collimation and focusing of light).
In regard to claim 46, Chatenever et al., as modified by Ouderkick et al., disclose a wireless medical imaging a wireless medical imaging system wherein the integrated light source comprises a solid state light source that can produce continuous spectrum white light; and/or output of the integrated light source has a spectral bandwidth that is nominally 480 nm to 775 nm (see Figs. 1-4 and Col. 8, Lines 1-67).  
In regard to claim 49, Chatenever et al. disclose a medical imaging system, wherein the central processing unit manages at least one of the integrated light source, the image sensor, or the wireless transceiver cavity (see Figs. 1-4 and Col. 8, Lines 1-67).  
In regard to claim 50, Chatenever et al. disclose a medical imaging system, wherein the second aperture comprises a connector configured for connection of an 
In regard to claim 51, Chatenever et al. disclose a medical imaging system, wherein the head unit further comprises a window 37, the window being disposed within the second aperture and configured to allow the image to pass therethrough (see Figs. 1-4 and Col. 8, Lines 1-67).  
In regard to claim 56, Chatenever et al. discloses a medical imaging system, wherein the first aperture is adjacent to the second aperture (see Figs. 1-4).
In regard to claim 57, Chatenever et al. discloses a medical imaging system, wherein the first aperture is disposed on an imaginary plane and the second aperture is disposed on the imaginary plane (see Figs. 1-4).
In regard to claim 59, Chatenever et al., as modified by Ouderkick et al.,  discloses a wireless medical imaging system, wherein the integrated light source does not extend distally past the imaginary plane (see Figs. 1-4).
In regard to claim 65, Chatenever et al., as modified by Ouderkick et al., discloses a wireless medical imaging system, wherein the volumetric spectrum converter includes one or more phosphors, each with a particular particulate size providing an emission of radiation that is of a stable or variable wavelength (see col. 2, lines 32-40, col. 6, lines 17-20, col. 12, lines 12-30, col. 9, lines 34-36, discussing a phosphor blend [two or more phosphors] can comprise phosphor particles in the 1 -25 micron size range dispersed in a binder) providing an emission of radiation that is of a stable or variable wavelength (col. 9, lines 42-47, wherein phosphor materials with high stability under 300-470nm radiation are preferred).
In regard to claim 68, Chatenever et al., as modified by Ouderkick et al., discloses a wireless medical imaging system wherein the plurality of layers is combined to form the homogeneous composite substrate such that the homogenous composite substrate is a single volumetrically monolithic structure (see Col. 2, Lines 32-40, Col. 6, Lines 17-20 and Col. 12, Lines 12-30 of Ouderkick et al.).
In regard to claim 70, Chatenever et al., as modified by Ouderkick et al., discloses a wireless medical imaging system wherein the emissive radiation source is a laser (See Col. 12, Lines 6-11 of Ouderkick et al.).
In regard to claim 71, Chatenever et al., as modified by Ouderkick et al., discloses a wireless medical imaging system wherein the volumetric spectrum converter does not have any defects including voids, entrapped gas, air bubbles, adulterating particulate of any material other than those purposely desired, or entrapped liquid of any sort, either vapor or liquid state, larger than 1 micron (see Col. 2, Lines 32-40, Col. 6, Lines 17-20 and Col. 12, Lines 12-30 of Ouderkick et al.).
In regard to claim 72, Chatenever et al. discloses a medical imaging system, wherein the integrated light source extends at least partially through the first aperture proximate the front face (See Figs. 1-4).
In regard to claim 73, Chatenever et al. as modified by Ouderkick et al., discloses a medical imaging system, wherein the integrated light source is coupled to the first aperture proximate the front face (See Figs. 1-4).
In regard to claim 74, Chatenever et al. discloses a medical imaging system, wherein the head unit includes an imaginary plane extending along the front face, the first aperture and the second aperture being disposed on the imaginary plane such that 
In regard to claim 75, Chatenever et al. discloses a medical imaging system, wherein the first axis and the second axis are substantially perpendicular to the plane (See Figs. 1-4).  
In regard to claim 79, Chatenever et al. discloses a medical imaging system, wherein the user- input component comprises at least one button configured to control one or more functions of one or more of the image sensor and the integrated light source (see Figs. 1-4 and Col. 8, Lines 1-67).  
Claims 37-43, 45-46, 49-51, 56-57, 59-60, 65-66, 68 and 71-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,442,167 to Dunk-Jacobs et al. in view of U.S. Patent No. 8,128,557 to Scholly et al. in further view of U.S. Patent No. 7,091,661 to Ouderkick et al. in further view of U.S. Patent No. 8,723,936 to Amling et al.
In regard to claims 37, 45, 63 and 78, Dunk-Jacobs et al. disclose a wireless medical imaging system comprising a head unit including a head unit case having an external surface defining an internal surface defining an internal cavity, the external surface having an external surface having a first aperture and a second aperture; an integrated light source 152; an image sensor 144 configured to detect an image transmitted into the head unit through the second aperture; a wireless transceiver 146; a central processing unit disposed within the internal cavity of the head unit; and a user-input component 150 disposed on the external surface.   Dunk-Jacobs et al. are silent with respect to the head unit case having a substantially planar front face, and a first 
In further regard to regard to claim 37, Dunk-Jacobs et al., Scholly et al. and Ouderkick et al. disclose a wireless medical imaging system comprising wherein the integrated light source, the image sensor and the central processing unit are disposed within the internal cavity (see rejections above) but are silent with respect to wherein the wireless transceiver is within the internal cavity. Amling et al. teach of an analogous wireless endoscopic device wherein the wherein the wireless transceiver 20 and endoscope electronics 23 are disposed within the internal cavity of the operating unit of the device (see Fig. 1). It would have been obvious to one skilled in the art at the time the invention was filed to dispose the wireless transceiver and associated electronics within the housing of Dunk-Jacobs et al., Scholly et al. and Ouderkick et al. to prevent possible damage to the antenna extending from the housing as taught by Amling et al. and is well known in the art.
In regard to claim 38, Dunk-Jacobs et al., as modified by Ouderkick et al., disclose wherein the emissive radiation source operates in the range of 400 nm to 480 nm (col. 9 In 39-60).
In regard to claim 39, Dunk-Jacobs et al., as modified by Ouderkick et al., disclose wherein the optical element may either collimate, convergently focus, or divergently focus the emissive radiation source emissions onto the converter source (col. 8 In. 49-65, Fig. 11, where concentrator elements 100-c are shown between the LED 12, SP reflector 104, phosphor 102, and LP reflector 106 and enhance collimation or focusing).
In regard to claim 40, Dunk-Jacobs et al., as modified by Ouderkick et al., disclose wherein the optical reflector redirects omnidirectional light into a desired optical path (col. 8, In 49-col. 9 In 16, Fig. 11, wherein UV light that leaks through the phosphor and visible light emitted upwardly has a wide angle spread, but is converted by the concentrator element 100c to a smaller spread so that LP reflector 106 will better transmit the visible light emitted by the phosphor and reflect the UV light back towards the phosphor layer).
In regard to claim 41, Dunk-Jacobs et al., as modified by Ouderkick et al., disclose wherein the converter converts the emissions from the emissive radiation source to emissions of different wavelengths, a narrower spectrum, or a broader spectrum, of non-coherent radiation (col. 7, In 64-67, col. 9 39-40, discussing phosphors converting light from one wavelength to another).
In regard to claim 42, Dunk-Jacobs et al., as modified by Ouderkick et al., disclose wherein the filter eliminates any emission from the emissive radiation 
In regard to claim 43, Dunk-Jacobs et al., as modified by Ouderkick et al., disclose wherein the emissive geometry of the emitted radiation spectrum from the device may be further conditioned, directed, focused, collimated, reflected, refracted, diffracted, or otherwise modified with the inclusion of suitable optical components col. 8 In. 49-66, enhance collimation and focusing of light).
In regard to claim 46, Dunk-Jacobs et al. disclose a wireless medical imaging system wherein the integrated light source comprises a solid state light source that can produce continuous spectrum white light; and/or output of the integrated light source has a spectral bandwidth that is nominally 480 nm to 775 nm. (See Col. 6, lines 42-59).
In regard to claim 49, Dunk-Jacobs et al. disclose a wireless medical imaging system, wherein the central processing unit manages at least one of the integrated light source, the image sensor, or the wireless transceiver cavity (see Figs. 7-10 and Col. 5, Line 31 - Col. 6, Line 41).
In regard to claim 50, Dunk-Jacobs et al. disclose a wireless medical imaging system, wherein the second aperture comprises a connector configured for connection of an endoscope to the head unit case wherein the second aperture comprises a connector configured for connection of an endoscope to the head unit case (see Figs. 7-10 and Col. 5, Line 31 - Col. 6, Line 41).
In regard to claim 51, Dunk-Jacobs et al. disclose a wireless medical imaging system, wherein the head unit further comprises a window, the window being disposed within the second aperture and configured to allow the image to pass therethrough (see Figs. 7-10 and Col. 5, Line 31 - Col. 6, Line 41).
In regard to claim 56, Dunk-Jacobs et al., as modified by Scholly et al., disclose a wireless medical imaging system, wherein the first aperture is adjacent to the second aperture (see Figs. 2 and 4-5 of Scholly et al.).
In regard to claim 57, Dunk-Jacobs et al., as modified by Scholly et al., disclose a wireless medical imaging system, wherein the first aperture is disposed on an imaginary plane and the second aperture is disposed on the imaginary plane (see Figs. 2 and 4-5 of Scholly et al.).
In regard to claim 59, Dunk-Jacobs et al., as modified by Scholly et al., disclose a wireless medical imaging system, wherein the integrated light source does not extend distally past the imaginary plane (see Figs. 2 and 4-5 of Scholly et al.).
In regard to claims 60 and 77, Dunk-Jacobs et al. discloses a wireless medical imaging system, wherein the head unit is configured to provide illumination to an area of interest by connection of an external light cable 130, the external light cable having a first end and a second end, the external light cable being connected to the head unit at the first end and to an endoscope at the second end such that the light is transmitted from the integrated light source, through the external light cable and the endoscope, to the area of interest (See Figs 7-8).
In regard to claim 65, Dunk-Jacobs et al., as modified by Ouderkick et al., discloses a wireless medical imaging system, wherein the volumetric 
In regard to claim 68, Dunk-Jacobs et al., as modified by Ouderkick et al., wherein the plurality of layers is combined to form the homogeneous composite substrate such that the homogenous composite substrate is a single volumetrically monolithic structure (see Col. 2, Lines 32-40, Col. 6, Lines 17-20 and Col. 12, Lines 12-30 of Ouderkick et al.).
In regard to claim 70, Dunk-Jacobs et al., as modified by Ouderkick et al., wherein the emissive radiation source is a laser (See Col. 12, Lines 6-11 of Ouderkick et al.).
In regard to claim 71, Dunk-Jacobs et al., as modified by Ouderkick et al., wherein the volumetric spectrum converter does not have any defects including voids, entrapped gas, air bubbles, adulterating particulate of any material other than those purposely desired, or entrapped liquid of any sort, either vapor or liquid state, larger than 1 micron (see Col. 2, Lines 32-40, Col. 6, Lines 17-20 and Col. 12, Lines 12-30 of Ouderkick et al.).
In regard to claim 72, Dunk-Jacobs et al., as modified by Scholly et al., disclose a wireless medical imaging system wherein the integrated light source extends at least 
In regard to claim 73, Dunk-Jacobs et al., as modified by Scholly et al., disclose a wireless medical imaging system, wherein the integrated light source is coupled to the first aperture proximate the front face (see Figs. 2 and 4-5 of Scholly et al.).
In regard to claim 74, Dunk-Jacobs et al., as modified by Scholly et al., disclose a wireless medical imaging system, wherein the head unit includes an imaginary plane extending along the front face, the first aperture and the second aperture being disposed on the imaginary plane such that a first axis extending through the first aperture and a second axis extending through the second aperture are substantially parallel to each other (see Figs. 2 and 4-5 of Scholly et al.).
In regard to claim 75, Dunk-Jacobs et al., as modified by Scholly et al., disclose a wireless medical imaging system, wherein the first axis and the second axis are substantially perpendicular to the plane (see Figs. 2 and 4-5 of Scholly et al.).
In regard to claim 76, Dunk-Jacobs et al., as modified by Scholly et al., disclose a wireless medical imaging system, wherein the connector is a C-mount coupler 5 (see Figs. 2 and 4-5 of Scholly et al.).
In regard to claim 79, Dunk-Jacobs et al., discloses a wireless medical imaging system, wherein the user-input component comprises at least one button configured to control one or more functions of one or more of the image sensor and the integrated light source (see Figs. 7-10 and Col. 5, Line 31 - Col. 6, Line 41).
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,442,167 to Dunk-Jacobs et al. in view of U.S. Patent No. 8,128,557 to .
In regard to claim 48, Dunk-Jacobs et al., Scholly et al., Ouderkick et al. and Amling et al. disclose a wireless medical imaging system comprising a wireless transceiver (see rejections above) but are silent with respect to wherein the wireless transceiver of the head unit may use the ultra-wideband (UWB) communication modality. Pedersen discloses wherein the wireless transceiver of the head unit may use the ultra-wideband (UWB) communication modality (a wireless transceiver of the front end (head unit) is an UltraWideBand transceiver, thus uses the UWB communication modality: title, abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Dunk-Jacobs et al., Scholly et al., Ouderkick et al. and Amling et al. to provide wherein the wireless transceiver of the head unit may use the ultra-wideband (UWB) communication modality, as taught by Pedersen, in order to provide the advantages of enabling the system to use any number of transceiver communication types therefore allowing the system to best meet the requirements operating parameters pursuant to the type of medical operation being performed.
Claims 52-54, 61-62 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,442,167 to Dunk-Jacobs et al. in view of U.S. Patent No. 8,128,557 to Scholly et al. in further view of U.S. Patent No. 7,091,661 to Ouderkick et al. in further view of U.S. Patent No. 8,723,936 to Amling et al. in further view of U.S. Patent No. 2014/0275763 to King et al.
In regard to claims 52-54, 61-62 and 64, Dunk-Jacobs et al., Scholly et al., Ouderkick et al. and Amling et al. disclose a power source 148 within the head unit of the device but are silent with respect to wherein the head unit case defines an external cavity which is configured to receive the battery. King et al. teach of an analogous endoscopic device wherein a handle comprises an external cavity which is configure to removable receive a control module 112 therein, wherein the control module comprises a rechargeable battery, among other features such as the external cavity extending away from the head unit (See Fig. 4 and paragraphs 0065-0066). It would have been obvious to one skilled in the art at the time the invention was field to modify the device of Dunk-Jacobs et al., Scholly et al., Ouderkick et al. and Amling et al. such that the battery and other vital electrical components are contained within a removable control module to allow for use of rechargeable battery, and thus rendering the endoscope 102 as a disposable module as taught by King et al.
Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,442,167 to Dunk-Jacobs et al. in view of U.S. Patent No. 8,128,557 to Scholly et al. in further view of U.S. Patent No. 7,091,661 to Ouderkick et al. in further view of U.S. Patent No. 8,723,936 to Amling et al. in further view of U.S. Patent Application Publication 2014/0320677 to Jarvenpaa et al.
In regard to claim 55, Dunk-Jacobs et al., Scholly et al., Ouderkick et al. and Amling et al. disclose a wireless medical imaging system comprising a wireless transceiver (see rejections above) but are silent with respect to wherein the wireless medical imaging system further comprises a remote receiver unit, the remote receiver unit comprising: a receiver unit case; a wireless transceiver; a central processing unit; 
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent No. 7,442,167 to Dunk-Jacobs et al. in view of U.S. Patent No. 8,128,557 to Scholly et al. in further view of U.S. Patent No. 7,091,661 to Ouderkick et al. in further view of U.S. Patent No. 8,723,936 to Amling et al. in further view of U.S. Patent Application Publication 2013/0100264 to Kazakevich et al.
In regard to claim 58, Dunk-Jacobs et al., Scholly et al., Ouderkick et al. and Amling et al. disclose a wireless medical imaging system comprising a wireless transceiver (see rejections above) but are silent with respect to wherein the second aperture is threaded. Kazakevich et al. teach of an analogous endoscope coupler comprising a threaded connection between the handle and the endoscope unit (See Figs. 1-5). Kazakevich et al. demonstrate threaded connections were well known in the art at the time the invention was filed and it would have been obvious to modify the coupler of Dunk-Jacobs et al., Scholly et al. Ouderkick et al. and Amling et al. to include a threaded aperture to ensure a secure connection between the two components as is well known in the art.
Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent No. 7,442,167 to Dunk-Jacobs et al. in view of U.S. Patent No. 8,128,557 to Scholly et 
In regard to claim 66, Dunk-Jacobs et al., Scholly et al., Ouderkick et al. and Amling et al. disclose a wireless medical imaging system comprising with a volumetric converter (see rejections above) but wherein the volumetric spectrum converter possesses a ratio of converting material to the homogeneous composite substrate between 5% and 15%. Osram teaches of an optoelectronic device having a converter layer (abstract) and teaches the converter possesses a ratio of converting material to the substrate between 5% and 15% by volume (para. 95, discussing the converter particles may be present from 1 to 50 percent by volume in relation to the other material) (See paragraph 0072). It would have been obvious to one of ordinary skill in the art at the time of the invention to manufacture the converter having a ratio of converting material to the substrate between 5% and 15% by volume, as taught by Osram in the source of Ouderkick et al. in order to control the light conversion.
Allowable Subject Matter
Claims 67 and 69 allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 37-43, 45-46, 48-66, 68, 70-79 have been considered but are moot in view of the new grounds of rejection.  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        9/7/2021